DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over Claims 3-9 of U.S. of Patent No. 10,741,771 B2 as set forth in the Final Rejection filed 03/26/21 is NOT overcome by the Applicant’s amendments.

4.	The rejection of Claims 5, 8, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0034914 A1) as set forth in the Final Rejection filed 03/26/21 is overcome by the Applicant’s amendments.

Claims 2, 4, 7, 10, 12, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0034914 A1) as set forth in the Final Rejection filed 03/26/21 is herein amended due the Applicant’s amendments.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 3-9 of U.S. Patent No. 10,741,771 B2 (herein referred to as “Kim et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding Claims 1, 3, 6, 9, 11, and 13, Kim et al. claims the following compound:

    PNG
    media_image1.png
    290
    249
    media_image1.png
    Greyscale

(Claim 3).  Kim et al. claims an organic electric element comprising a pair of electrodes, interposed therein an organic material layer comprising its inventive compounds and (at least one of) a hole-injecting layer, hole-transporting layer, “emission-auxiliary layer,” and a light-emitting layer (Claims 4-5).  Kim et al. claims a luminescence efficiency layer on (at least one of) the sides of the electrodes (Claim 6).  Kim et al. claims that the organic material layer is formed via spin coating (Claim 7).  Kim et al. further claims a display device comprising the electric element (Claim 8); the electric element comprises an organic light-emitting diode (Claim 9).

	Regarding Claims 2, 4, 7, 10, 12, 14, and 16, Kim et al. claims the following compound:

    PNG
    media_image2.png
    328
    282
    media_image2.png
    Greyscale

(6-35) (Claim 3).

	Regarding Claims 5, 8, 15, and 17, Kim et al. claims the following compound:

    PNG
    media_image3.png
    248
    392
    media_image3.png
    Greyscale

(6-20) (Claim 3) (corresponds to 6-22 as recited by the Applicant in Claim 5).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.


10.	Claims 2, 4, 7, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0034914 A1).
	Lee et al. discloses compounds of the following form:

    PNG
    media_image4.png
    306
    413
    media_image4.png
    Greyscale

where *’s Chemical Formulae 1 and 3 are bonded to the *'s of Chemical Formula 2 ([0011]-[0012]); X2 = NRa ([0009]), where Ra = substituted or unsubstituted C3-30 heteroaryl group including the following:

    PNG
    media_image5.png
    71
    100
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    68
    136
    media_image6.png
    Greyscale

where Z = N, C, or CRh ([0051], [0053]); specifically, Ra = a substituted or unsubstituted pyridyl or quinazolinyl group ([0014], [0028]).  An embodiment is disclosed:

    PNG
    media_image7.png
    271
    247
    media_image7.png
    Greyscale

(88, page 22) such that n = o = 0, m = p = 1, Y = V = S, and a = b = c = d = 0 of Applicant’s Formulae 1 and 2.  However, Lee et al. does not explicitly disclose a compound fully meeting the limitations of Formula 1 as defined by the Applicant, particularly in regards to the nature of Z.  Nevertheless, it would have been obvious to modify compound 88 above such that Z = N(R5) (with R5 = C2-60 heterocyclic group containing a quinazolinyl group) of Applicant’s Formula 1.  The motivation is provided by the fact that the modification merely involves an exchange of one group (unsubstituted pyridyl) for a functional equivalent (unsubstituted quinazolinyl) that is selected from a highly finite list for Ra as explicitly taught by Lee et al., thus rendering the production predictable with a reasonable expectation of success.
Lee et al. further discloses an organic electroluminescent (EL) device (i.e., light-emitting diode) for the construction of displays ([0073]) comprising a pair of electrodes, interposed therein a hole-injecting layer (140) adjacent to the anode (120) and a light-

Response to Arguments
11.	Applicant’s arguments on pages 17-18 with respect to the deficiencies of the previously cited prior art but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/JAY YANG/Primary Examiner, Art Unit 1786